Order for Issuance of Writ of Prohibition.
Whereas, it has been made judicially known to this court that, *Page 1067 
pending a motion for rehearing in the above numbered and entitled cause, the Hon. A. M. Blackmon, judge of the district court of the Seventy-Seventh judicial district of Texas, in a certain cause filed in said court on the 28th day of October, 1922, styled "the State of Texas ex rel. Kennedy et al. v. Earle B. Mayfield et al." has issued and attempted to put into force and effect a temporary writ of injunction restraining S. L. Staples from certifying to the various election boards of the state the name of the said Earle B. Mayfield as Democratic nominee for the office of United States Senator from Texas, and also restraining said election boards from receiving such certification from the said S. L. Staples, and, in effect, from causing or attempting to cause the name of the said Earle B. Mayfield to be printed on any official ballot to be used at the general election on November 7, 1922, and restraining said election boards from distributing to election officers or causing ballots bearing the name of said Earle B. Mayfield as a candidate for United States Senator to be used, etc., at said general election to be held November 7, 1922, pending the further action of said district court upon said temporary injunction;
And whereas, it is manifest that the subject-matter, upon which said district court by such order attempted to exercise jurisdiction, was at the time of the granting of said order, and is at this time and continuously from the date of the filing of said suit in said district court of the Seventy-Seventh judicial district of Texas until now has been exclusively in this court, for the reason that the subject-matter upon which said district court of the Seventy-Seventh judicial district of Texas has attempted, and is attempting, to exercise its equity jurisdiction, is the right to restrain the said S. L. Staples and other defendants in said cause, who are the appellees in the instant cause pending before this court, from respectively certifying and receiving certification of the name of the said Earle B. Mayfield as a candidate for the United States Senate, and causing the same to be placed upon the official election ballots to be used on November 7, 1922, which is the identical issue involved in, and constitutes the subject-matter of, the cause now pending as aforesaid upon motion for rehearing before this court, and which has not been finally disposed of by this court;
And whereas, since this court now, exclusive of all other courts, holds complete jurisdiction of the subject-matter involved in said temporary writ of injunction issued by the said Hon. A. M. Blackmon by virtue of the appeal to this court in this case, notwithstanding the fact that said cause, in which the said Hon. A. M. Blackmon issued said temporary injunction, is brought upon the relation of different parties plaintiff, the subject-matter of the cause pending before this court on appeal and that upon which the district court of the Seventy-Seventh judicial district of Texas and the judge thereof seeks to exercise jurisdiction are identical, for which reason any and all orders issued, or attempted to be issued, involving the right to enjoin the said S. L. Staples et al. from doing the acts or any of the acts sought to be enjoined, clearly constitute an interference with, and an infringement upon, the jurisdiction of this court in this cause:
Therefore, for the purpose of protecting, preserving and enforcing the jurisdiction of this court, the said A. M. Blackmon, judge of said district court, is hereby ordered, commanded, and required forthwith to vacate and set aside the order heretofore entered by him on the 28th day of October, 1922, in the case of "State of Texas ex rel. Kennedy v. Mayfield et al.," restraining said S. L. Staples and all other defendants in said temporary injunction, and he (the Hon. A. M, Blackmon, judge of said district court) is ordered and directed to abstain and desist until after the final disposition of this case by this court from entering any other order en joining any of the defendants in said cause from doing any act or acts enjoined in said order, which he is herein directed to vacate and set aside.
The clerk of this court is ordered and directed forthwith to issue and transmit for proper service a writ of prohibition, conditioned as above required, and accompanied by a certified copy of this order.